Case 0:19-cv-62437-KMM Document 1-1 Entered on FLSD Docket 10/01/2019 Page 1 of 1

ev States of F
GN" wit Gnited States Patent and Trademark Merry lay

Reg. No. 3,923,076
Registered Feb. 22, 2011

Int. Cls.: 36 and 37

SERVICE MARK
PRINCIPAL REGISTER

 

Director of the United States Patent and ‘I’sademark Office

AIR AROUND THE CLOCK

ABC IP HOLDINGS, LLC (FLORIDA LIMITED LIABILITY COMPANY)
11840 NW 41 STREET
CORAL SPRINGS, FL 33065

FOR: PREPAID PREVENTIVE MAINTENANCE SERVICE PLANS FOR HEATING, VENTIL-
ATING AND AIR CONDITIONING SYSTEMS, IN CLASS 36 (U.S. CLS. 100, 101 AND 102).

FIRST USE 12-31-1988; INCOMMERCE 12-31-1988.

FOR: INSTALLATION AND REPAIR OF AIR CONDITIONING APPARATUS, IN CLASS 37
(U.S. CLS. 100, 103 AND 106).

FIRST USE 12-31-1988; INCOMMERCE 12-31-1988.

THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY PAR-
TICULAR FONT, STYLE, SIZE, OR COLOR.

SER. NO. 85-081,980, FILED 7-10-2010.

SUSAN LESLIE DUBOIS, EXAMINING ATTORNEY
